Judgment and order affirmed, with costs. Memorandum: Notwithstanding the plaintiff made a rival claimant to the proceeds of the policy a party defendant “ so that the rights of the respective parties may be determined,” the complaint demands judgment for a sum of money only; hence the action was at law and the County Court had jurisdiction thereof. (Civ. Prac. Act, § 67, subd. 3.) When the insurance company, by stipulation of the parties, paid the money into court, thereby leaving the contest, as to its *793ownership, to the rival claimants, the action took on certain equitable features; nevertheless, under the pleadings, it continued as an action at law and was properly tried as such in the County Court. (Civ. Prac. Act, §§ 69, 74.) The evidence supports the judgment and, there being no material errors, the judgment should be affirmed, with costs. All concur. (The resettled judgment is for plaintiff against defendant Kowalski in an action on a life insurance policy. The order vacates notice of examination before trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCum, JJ.